Citation Nr: 0920038	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-18 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) prior to April 2, 
2004.  

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD as of April 2, 2004.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision, which granted 
service connection for the Veteran's PTSD and assigned a 30 
percent rating, effective August 30, 2002.  During the 
pendency of the appeal, the RO increased the evaluation for 
PTSD to 50 percent, effective April 2, 2004.  The Board 
notes, with respect to increased ratings, that with a claim 
for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, when a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms, prior to April 2, 2004, 
manifested as depressed mood, anxiety, nightmares, panic 
attacks, and chronic sleep impairment.    

2.  As of April 2, 2004, the Veteran's PTSD symptoms 
manifested as nightmares, depressed mood, disturbances of 
motivation and mood, and difficulty maintaining 
relationships.  





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent disabling for PTSD, prior to April 2, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.132, 
Diagnostic Code 9411 (2008).

2.  The criteria for an initial rating in excess of 50 
percent disabling for PTSD, as of April 2, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.132, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim for PTSD.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in December 2002 fully satisfied the duty to 
notify provisions for the elements two and three.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  Prior to initial adjudication of the Veteran's claim, a 
letter dated in October 2004 fully satisfied the second and 
third elements under the duty to notify provisions.  38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.

The Veteran is challenging the initial evaluations assigned 
following the grant of service connection for his PTSD.  In 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 
Vet. App. at 484.  Further, the Veteran has neither alleged 
nor demonstrated that he has been prejudiced by defective 
VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap, 21 Vet. 
App. at 119.  Regarding the disability rating, VA requested 
and obtained all information from the Veteran to support his 
claim and granted service connection.  There is no indication 
that any other evidence exists to support a higher disability 
rating.  Thus, the VCAA's purpose has been affected and any 
error is non-prejudicial.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA medical records are in the 
file.  Private medical records identified by the Veteran have 
been obtained, to the extent possible.  The Veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  As the 
Veteran has already been granted service connection for PTSD 
and the current level of disability is the question before 
the Board, the Board finds that the failure to obtain the 
Veteran's service treatment records is not prejudicial.  
Here, the Veteran's PTSD had a delayed onset and, thus, the 
service treatment records would have no bearing on the 
Veteran's claim. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
January 2005, September 2006, and September 2007.  The 
Veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA and the 
private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings. There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The September 
2007 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

I.	Initial Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

As discussed in the above Introduction, the Veteran was 
granted service connection for PTSD in February 2005 and 
assigned a 30 percent disability rating, effective August 30, 
2002, the date of his claim.  The Veteran appealed this 
initial disability rating, and in a February 2008 rating 
decision, the rating for the Veteran's PTSD was increased to 
50 percent, effective April 2, 2004.

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

The criteria for a 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting; inability to establish and maintain 
effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.

According to DSM-IV, a GAF score ranging between 71 and 80 
reflect that if symptoms are present they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork). 
GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A score of 51-60 
represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

During a March 2003 VA examination, the Veteran complained of 
shaking, becoming nervous, and having past nightmares about 
dead people.  The Veteran provided that he was retired but 
had no problem with jumping from one job to another.  He was 
able to maintain routine responsibilities of self health and 
he enjoyed fishing for a leisure pursuit.  The examiner noted 
that the Veteran had no impairment in thought process of 
communication, reported no delusions or hallucinations, had 
good eye contact, reported no suicidal or homicidal ideation, 
had adequate personal hygiene, and reported no panic attacks, 
significant depression, flashbacks, current nightmares, or 
sleep problems.  The examiner provided that the Veteran did 
not present with sufficient symptoms to meet the SDM-IV 
criteria for PTSD.  He was assigned a GAF score of 80 because 
he had had transient symptoms, was able to hold onto a job 
for a long time, and required no psychiatric intervention.  

The Veteran has submitted to psychological treatment for his 
PTSD symptoms.  In an April 2004 psychiatric progress note, 
the examiner noted that the Veteran continued to have 
exaggerated startle responses, disliked crowds, was unable to 
trust or confide in people, and he experienced nightmares 
about combat in Korea.  He reported awakening from these 
nightmares drenched in sweat, panic stricken, and unable to 
fall back to sleep.  The examiner noted that the Veteran's 
PTSD caused marital conflict, which resulted in the end of 
two marriages.  He reported trouble keeping jobs as he could 
not get along with some people.  The examiner provided that 
his PTSD had affected his ability to function personally or 
professionally.  

Progress notes dated through October 2004 provide that the 
Veteran sought psychiatric therapy at the VA medical center 
in Kansas City, Missouri and was treated with therapy and 
medication.  A January 2005 treatment note indicated that he 
continued to have recurring nightmares of combat and visual 
hallucinations and increased intrusive thoughts about Korea.  
In July 2006, the Veteran reported that he was moving to 
Indianapolis to live with his sister and be near his brother 
and grown children.  In March 2007, a psychiatric medical 
management report from the VA medical center in Indianapolis 
provided that the Veteran continued to have symptoms of PTSD 
and depression.  He had a depressed mood and decreased 
interest, motivation, and energy.  A GAF score of 45 was 
assigned at that time.  In a December 2007 psychiatry 
medication management note, the Veteran was assessed with a 
GAF score of 55 as the Veteran complained of anxiety, 
nightmares, exaggerated startle, and sleep disturbance.  He 
reported that his symptoms were getting worse as he was 
easily distracted and had started to misplace objects.  In 
December 2008, the Veteran was assessed with PTSD and 
depression and given a GAF score of 55 for increased anxiety 
and nightmares, exaggerated startle, and sleep disturbance.  

In the January 2005 VA examination report, the Veteran 
complained of nightmares, waking up sweating and shaking, an 
inability to be around crowds, and increased anger.  He was 
married twice, and had six children from his first marriage.  
He reported not seeing his children often because they lived 
in a different state.  He went to church weekly and had 
friends who he did not visit often.  He reported a past 
problem with alcohol and past thoughts of suicide.  The 
Veteran reported visual and auditory hallucinations.  The 
examiner noted that the Veteran was clean, neat in 
appearance, and indicated that he did his own laundry and 
cleaned his own home.  The Veteran was alert, oriented, and 
cooperative.  He maintained good eye contact, and his speech 
was normal and clear.  His thought process was goal-directed 
and his thought content was without suicidal or homicidal 
ideation.  He did not exhibit any obsessive or ritualistic 
behavior.  He reported panic attacks after he had nightmares, 
which occurred about two to three times a week.  The examiner 
assessed the Veteran with PTSD and gave him a GAF score of 
55.  

During the September 2006 VA examination, the Veteran 
indicated that he had recently moved to Indianapolis to live 
with his sister.  He visited with friends about twice weekly 
and noted that he had a good relationship with his sister and 
friends.  For leisure, he indicated that he watched 
television or went to the basketball games of sister's 
grandchildren.  The Veteran reported trouble sleeping, 
nightmares, and auditory and visual hallucinations.  He did 
not talk about the past and avoided the news.  He indicated a 
short temper and was impatient with people.  He did not like 
crowds as he felt nervous, anxious, and frightened around 
others.  The examiner noted that his speech was clear and 
coherent.  He was oriented and his thought process was 
unremarkable.  He had good insight.  The examiner noted no 
obsessive or ritualistic behavior, panic attacks, homicidal 
or suicidal thoughts, and his impulse control was found to be 
good.  The examiner noted recurrent and intrusive distressing 
recollections of traumatic events, avoidance, hypervigilance, 
and exaggerated startle response.  The examiner assessed the 
Veteran with PTSD and major depressive disorder, assigned a 
GAF score of 49 for both, and noted that the Veteran's 
disabilities limited his functioning.  Although the Veteran 
tried to participate in activities, he felt irritable and 
impatient with others and had a diminished interest in 
socializing or being around other people.  The examiner 
indicated that the symptoms for his PTSD and depression 
overlapped and it was not possible to separate the GAF 
determinations or indentify how each disorder independently 
impacted his functioning.  

During the September 2007 VA examination, the Veteran again 
reported that he had a fairly good relationship with his 
sister.  He noted that he saw his brother about once a week 
and talked to him regularly.  He reported that most of his 
friends had passed away but that he was still friends with 
his first cousin.  He indicated that he no longer went to 
church and did not participate in any other activity.  He 
noted that when his sister's grandchildren visited, he 
retired to his room until they left.  He indicated that he 
startled easily and was scared at night.  The Veteran 
provided that he slept only four hours a night.  He reported 
visual and auditory hallucinations.  However, the examiner 
indicated that he was unsure whether these reported 
hallucinations were illusions, hallucinations or 
hypervigilance and flashback signs related to PTSD.  The 
examiner noted that the Veteran continued to meet the 
criteria for PTSD with feelings of intense fear, hopelessness 
and horror as a result of in-service trauma.  The Veteran re-
experienced the events through nightmares, recurrent thoughts 
or images, waking up in cold sweats, and intense distress.  

The examiner noted that the Veteran's symptoms had increased 
in severity and his level of impairments, especially in terms 
of his relationships and social functioning, caused moderate 
to severe impairment to his functioning.  He had few friends 
or social interactions, little interests in social or leisure 
activities, and spent a lot of time isolated in his room.  
The examiner also assessed the Veteran with major depressive 
disorder, gave the Veteran a GAF score of 45 based upon PTSD 
and depression, and noted that it was again not possible to 
separate the GAF determinations.   

The Board sympathizes with the Veteran's complaints and 
expects that the symptoms he experiences have impacted his 
life.  However, based upon the foregoing, there is no 
evidence that the Veteran meets the criteria for a 50 percent 
rating prior to April 2, 2004.  His symptoms do not show that 
he had a flattened affect, circumstantial or stereotyped 
speech, difficulty understanding complex commands, impairment 
of short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, or 
difficulty in maintaining relationships.  See 38 C.F.R. 
§ 4.130.  The only GAF score associated with the Veteran's 
PTSD claim assigned during the March 2003 VA examination, 
wherein the examiner did not find that the Veteran suffered 
from PTSD and assigned a GAF score of 80.  This shows that 
the Veteran's symptoms were mild.  As provided above, the 
March 2003 VA examination report showed that the Veteran was 
alert, responded in a logical manner, had no impairment in 
thought process, reported no delusions or hallucinations, had 
no suicidal ideations, reported no panic attacks, significant 
depression, flashbacks, or nightmares.  Again, he was not 
assessed with PTSD at that time.  However, the April 2004 
progress note shows that the Veteran suffered from regular 
nightmares which caused feelings of panic and an inability to 
sleep.  He was thereafter assessed with PTSD.  The Board 
acknowledges that the Veteran experienced regular panic 
attacks; however, a majority of the Veteran's symptoms fall 
under the criteria for 30 percent disabling, to include 
chronic sleep impairment and anxiety.  See 38 C.F.R. § 4.130.  
As such, the preponderance of the evidence is against a 
finding that the Veteran's symptoms manifest to a level 
warranting a 50 percent rating or higher prior to April 2, 
2004.  

The Board acknowledges that as of April 2, 2004, the 
Veteran's PTSD symptoms had increased in severity.  However, 
as will be discussed below, these symptoms do not meet the 
criteria for a rating in excess of 50 percent as of April 2, 
2004.  The Veteran's GAF scores associated with the claims 
file, as of April 2, 2004, show impairment of social and 
industrial adaptability, ranging from a 45 during the 
December 2007 VA examination to a 55 at the January 2005 VA 
examination and May 2008 VA psychiatric evaluation.  A review 
of the record reflects that a majority of his symptoms fall 
within the "moderate" range of GAF scores. 

After April 2004, the Veteran has continually reported visual 
and auditory hallucinations.  Persistent hallucinations and 
delusions are listed under the criteria for a 100 percent 
rating.  However, the Veteran has consistently reported that 
he is able to recognize these hallucinations and distract 
himself until they disappear.  The Board finds that this 
recognition and reasoning does not show a gross impairment of 
the Veteran's thought process.  If anything, his ability to 
recognize the hallucinations for what they are evidences that 
he has logical thought processes.  As such, a rating of 100 
percent disabling is not warranted.  See 38 C.F.R. § 4.130.

The Board also finds that the Veteran does not meet the 
criteria for a 70 percent rating.  His symptoms do not show 
deficiencies in judgment, thinking, or mood, due to suicidal 
ideation, obsessional rituals, illogical and obscure speech, 
near-continuous panic or depression, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130.  

Instead, the Veteran has maintained a good relationship with 
his sister and brother.  Prior to the September 2007 VA 
examination, he maintained good friendships, although most of 
his friends have now past away.  Prior to this examination, 
the Veteran regularly attended church activities; however, 
his motivation and desire to attend these social events 
decreased as he explained he no longer liked crowds.  Despite 
the decrease in social functioning, the Veteran reported to 
all the examinations with good hygiene and appearance.  This 
indicates that he was sufficiently functional to understand 
what was necessary to leave his home and appear in public.  
Again, the Board recognizes that the Veteran's PTSD symptoms 
have worsened since April 2, 2004.  However, the Veteran's 
symptoms fall under the criteria for a 50 percent rating as 
he suffers from panic attacks, has shown a disturbance in 
mood and motivation, and presented a difficulty establishing 
and maintaining relationships.  The Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's symptoms have manifest to a level warranting a 
rating in excess of 50 percent.  See 38 C.F.R. § 4.130, 
supra.

As the RO has considered and assigned a staged disability 
rating for the Veteran's claim of a higher evaluation for 
PTSD, the guidance of the Court in Hart v. Mansfield, supra, 
has been followed.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD prior to April 2, 2004, is denied.    

Entitlement to an initial rating in excess of 50 percent for 
PTSD as of April 2, 2004 is denied.  

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


